Exhibit 10.3

 

EXECUTION VERSION



 



EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT is made and entered into as of January 13, 2020, by and
among MUDS Acquisition Sub, Inc., a Delaware corporation (“Acquisition Sub”) and
an indirect, wholly-owned subsidiary of Mudrick Capital Acquisition Corporation,
a Delaware corporation (“Parent”), Hycroft Mining Corporation, a Delaware
corporation (the “Seller”), the entities listed on Schedule A attached hereto
(each a “1.5 Lien Noteholder” and collectively, the “1.5 Lien Noteholders”) and
the entities listed on Schedule B attached hereto (each a “New Subordinated
Noteholder” and collectively, the “New Subordinated Noteholders” and together
with the 1.5 Lien Noteholders, the “Noteholders”). Each of Acquisition Sub,
Seller and each of the Noteholders shall individually be referred to herein as a
“Party” and, collectively, the “Parties.” The term “Agreement” as used herein
refers to this Exchange Agreement, as the same may be amended from time to time,
and all schedules, exhibits and annexes hereto. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in that
certain Purchase Agreement, dated as of the date hereof, by and among Parent,
Acquisition Sub and Seller, substantially in the form attached hereto as Exhibit
A (the “Purchase Agreement”).

 

RECITALS

 

WHEREAS, the Seller has outstanding $137,049,873 principal amount of the 15% PIK
Secured Notes due 2020 (the “1.5 Lien Notes”), issued pursuant to the Note
Purchase Agreements, dated as of May 3, 2016, July 29, 2016, September 22, 2016,
November 30, 2016, February 2, 2017, April 12, 2017, June 30, 2017, July 14,
2017, December 20, 2017, March 8, 2018, May 10, 2018, July 10, 2018, August 22,
2018, November 1, 2018 and December 19, 2018 (collectively, the “1.5 Lien Note
Purchase Agreements”) between the Seller, the guarantors party thereto, the 1.5L
Noteholders party thereto and WBox 2015-5 Ltd., as collateral agent;

 

WHEREAS, the Seller has outstanding as of the date hereof $77,211,723 principal
amount of Senior Secured Notes (the “1.25 Lien Notes”), issued pursuant to the
Note Purchase Agreements dated as of February 22, 2019, May 21, 2019, June 27,
2019, August 6, 2019, August 29, 2019, September 25, 2019, October 16, 2019,
November 21, 2019 and December 17, 2019 (the “Current 1.25 Lien Note Purchase
Agreements”) by and among the Seller, the guarantors party thereto, the New
Subordinated Noteholders party thereto and WBox 2015-5 Ltd., as collateral agent
and may issue additional 1.25 Lien Notes pursuant to additional note purchase
agreements entered by the Seller upon terms substantially similar to those set
forth in the Current 1.25 Lien Note Purchase Agreements pursuant to which
additional 1.25 Lien Notes may be issued from time to time (together with the
Current 1.25 Lien Note Purchase Agreements, the “1.25 Lien Note Purchase
Agreements”);

 

WHEREAS, the Seller will issue 10% PIK junior lien promissory notes (the “New
Subordinated Notes”) to each New Subordinated Noteholder in exchange for such
New Subordinated Noteholder’s 1.25 Lien Notes (the “1.25 Lien Exchange”)
pursuant to the 1.25 Lien Exchange Agreement, dated as of January 13, 2020 (the
“1.25 Lien Exchange Agreement”) between the Seller and the New Subordinated
Noteholders party thereto, of which up to $80,000,000 will be assigned to and
assumed by Parent upon the consummation of the Acquisition (as defined below)
(the “Assumed New Subordinated Notes”);

 





 

 

WHEREAS, each 1.5 Lien Noteholder is the Beneficial Owner of the aggregate
principal amount of the 1.5 Lien Notes set forth opposite its name on Schedule A
(the “1.5 Lien Exchange Notes”);

 

WHEREAS, upon consummation of the 1.25 Lien Exchange, each New Subordinated
Noteholder will be the Beneficial Owner of its pro rata share of the aggregate
principal amount of the New Subordinated Notes in excess of $80,000,000 (any
such New Subordinated Notes, the “Excess Notes”, and together with the 1.5 Lien
Exchange Notes, the “Exchange Notes”);

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Acquisition
Sub and the Seller are entering into the Purchase Agreement, pursuant to which
the Seller will sell to Acquisition Sub, and Acquisition Sub will purchase from
the Seller, all of the outstanding equity interests of the Seller’s direct
subsidiaries and other assets held by the Seller (the “Acquisition”), subject to
the terms and conditions set forth therein; and

 

WHEREAS, immediately prior to, and conditioned upon, the consummation of the
Acquisition, and subject to the terms and conditions set forth herein, each of
(A) the 1.5 Lien Noteholders desires to transfer to Acquisition Sub, and
Acquisition Sub desires to acquire, the Exchange Notes held by such Noteholder
in exchange for its pro rata share of (i) the 1.5 Lien Share Payment and (ii)
the 1.5 Lien Cash Payment Amount, if any (the “1.5 Lien Exchange Transaction”)
and (B) the New Subordinated Noteholders desires to transfer to Acquisition Sub,
and Acquisition Sub desires to acquire, any Excess Notes held by such New
Subordinated Noteholder in exchange for its pro rata share of (i) the Excess
Notes Share Payment, if any and (ii) the Excess Notes Cash Payment Amount, if
any (the “Excess Notes Exchange Transaction” and together with the 1.5 Lien
Exchange Transaction, the “Exchange Transactions”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1.             Exchange and Purchase. Subject to the terms and conditions set
forth in this Agreement, at the Closing, each (i) 1.5 Lien Noteholder will
assign, transfer and deliver to Acquisition Sub all of its right, title and
interest in and to all of the 1.5 Lien Exchange Notes Beneficially Owned by such
1.5 Lien Noteholder on the Closing Date free and clear of all Liens of any
nature whatsoever, against issuance and delivery to such 1.5 Lien Noteholder of
its pro rata share of (a) the 1.5 Lien Share Payment (the “1.5 Lien Acquired
Shares”) and (b) the 1.5 Lien Cash Payment Amount, if any (the “1.5 Lien Cash
Consideration”) and (ii) each New Subordinated Noteholder will assign, transfer
and deliver to Acquisition Sub all of its right, title and interest in and to
all of the Excess Notes Beneficially Owned by each such New Subordinated
Noteholder, if any, on the Closing Date free and clear of all Liens of any
nature whatsoever, against issuance and delivery to such New Subordinated
Noteholder of its pro rata share of the Excess Notes Share Payment, if any (the
“Excess Acquired Shares” and together with the 1.5 Lien Acquired Shares, the
“Acquired Shares”) and the Excess Notes Cash Payment Amount, if any (the “Excess
Cash Consideration” and together with the 1.5 Lien Cash Consideration, the “Cash
Consideration”). Each 1.5 Lien Noteholder hereby acknowledges and agrees that
receipt of the 1.5 Lien Acquired Shares and, if any, the 1.5 Lien Cash
Consideration shall constitute complete satisfaction of all obligations or any
other sums due to such Noteholder with respect to the 1.5 Lien Exchange Notes
from the Seller, Parent, Acquisition Sub or otherwise. Each New Subordinated
Noteholder hereby acknowledges and agrees that receipt of the Excess Acquired
Shares, if any, and the Excess Cash Consideration, if any, shall constitute
complete satisfaction of all obligations or any other sums due to such
Noteholder with respect to the Excess Notes from the Seller, Parent, Acquisition
Sub or otherwise.

 





 

 

2.             Closing and Closing Deliveries. The closing of the Exchange
Transactions (the “Closing”) shall take place at the offices of Weil, Gotshal &
Manges LLP, 767 Fifth Avenue, New York, New York 10153 (or at such other place
upon which the Parties may mutually agree), immediately prior to, and
conditioned upon, the consummation of the Acquisition.

 

At the Closing:

 

a.             Acquisition Sub shall:

 

(i)          deliver to each Noteholder’s custodian by means of book-entry
transfer, which custodian shall be designated in writing by such Noteholder not
less than five (5) Business Days prior to the Closing, Parent Class A Common
Stock registered in the name of such Noteholder representing the aggregate
number of Acquired Shares issuable to such Noteholder as determined pursuant to
Section 1;

 

(ii)          if applicable, pay to each Noteholder, by wire transfer of
immediately available funds to such account or accounts as designated by each
Noteholder at least five (5) Business Days prior to the Closing, the Cash
Consideration payable to such Noteholder as determined pursuant to Section 1
above;

 

(iii)         deliver to the Noteholders a counterpart of the registration
rights agreement (the “Registration Rights Agreement”) in the form attached as
Exhibit H to the Purchase Agreement; and

 

b.            each Noteholder shall:

 

(i)          deliver to Acquisition Sub (or its transfer agent or designee) of
all of the Exchange Notes held by each such Noteholder, and all other documents
and instruments reasonably requested by Acquisition Sub to effect the transfer
of the Exchange Notes to Acquisition Sub; and

 

(ii)         deliver to Acquisition Sub a counterpart of the Registration Rights
Agreement duly executed by such Noteholder.

 





 

 

3.             Representations and Warranties of the Noteholders. Each
Noteholder, severally and not jointly nor jointly and severally, represents and
warrants to Acquisition Sub as follows:

 

a.             Title to 1.5 Lien Notes. Such 1.5 Lien Noteholder is the
Beneficial Owner of the aggregate principal amount of the 1.5 Lien Exchange
Notes set forth opposite its name on Schedule A, and has all requisite power and
authority to transfer ownership of and interest in such 1.5 Lien Exchange Notes.
The 1.5 Lien Exchange Notes set forth opposite the name of such Noteholder on
Schedule A are held by such Noteholder free and clear of all Liens (other than
Liens in favor of a broker-dealer over property held in an account with such
broker-dealer generally and which Liens shall be released upon transfer of the
Exchange Notes, each a “Permitted Lien”), and neither such 1.5 Lien Noteholder
nor any Affiliate of such 1.5 Lien Noteholder owns or holds beneficially or of
record any 1.5 Lien Notes (or any rights or interests of any nature whatsoever
in or with respect to any 1.5 Lien Notes) other than the 1.5 Lien Exchange Notes
set forth opposite such Noteholder’s name on Schedule A. Other than this
Agreement and except for any Permitted Lien, such 1.5 Lien Noteholder is not
party to or bound by any contract, option or other arrangement or understanding
with respect to the purchase, sale, delivery, transfer, gift, pledge,
hypothecation, encumbrance, assignment or other disposition or acquisition of
(including by operation of Law) any 1.5 Lien Notes (or any rights or interests
of any nature whatsoever in or with respect to any 1.5 Lien Notes), or as to
voting, agreeing or consenting (or abstaining therefrom) with respect to any
amendment to or waiver of any terms of, or taking any action whatsoever with
respect to, the 1.5 Lien Notes and/or the Note Purchase Agreements.

 

b.            Title to New Subordinated Notes. Upon consummation of the 1.25
Lien Exchange, such New Subordinated Noteholder will be the Beneficial Owner of
its pro rata portion of the aggregate principal amount of the Excess Notes
received pursuant to the 1.25 Lien Exchange and will have all requisite power
and authority to transfer ownership of and interest in such Excess Notes. Upon
consummation of the 1.25 Lien Exchange, any Excess Notes will be held by such
New Subordinated Noteholder free and clear of all Liens (other than Permitted
Liens), and as of the date hereof, neither such New Subordinated Noteholder nor
any Affiliate of such New Subordinated Noteholder is entitled to any Excess
Notes (or any rights or interests of any nature whatsoever in or with respect to
any Excess Notes) other than the Excess Notes set forth opposite such
Noteholder’s name on Schedule B, as updated from time to time. Other than this
Agreement and the 1.25 Lien Exchange Agreement and except for any Permitted
Lien, such New Subordinated Noteholder is not party to or bound by any contract,
option or other arrangement or understanding with respect to the purchase, sale,
delivery, transfer, gift, pledge, hypothecation, encumbrance, assignment or
other disposition or acquisition of (including by operation of Law) any Excess
Notes (or any rights or interests of any nature whatsoever in or with respect to
any Excess Notes), or as to voting, agreeing or consenting (or abstaining
therefrom) with respect to any amendment to or waiver of any terms of, or taking
any action whatsoever with respect to, the Excess Notes.

 

c.             Organization and Qualification; Authority Relative to this
Agreement. Such Noteholder is duly incorporated or organized, validly existing
and in good standing under the Laws of its jurisdiction of organization. Such
Noteholder has the requisite power and authority to execute and deliver this
Agreement and any Additional Agreements and to consummate the transactions
contemplated hereby and thereby, including the exchange of the Exchange Notes.
The execution and delivery by such Noteholder of this Agreement and any
Additional Agreements, and the consummation by such Noteholder of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by such Noteholder, and no other proceedings on the part of such
Noteholder are necessary to authorize this Agreement or any Additional
Agreements or to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and any Additional Agreements shall be when delivered,
duly and validly executed and delivered by such Noteholder and, assuming the due
authorization, execution and delivery thereof by the other parties hereto and
thereto, this Agreement constitutes, and such Additional Agreements shall
constitute when delivered, the legal and binding obligations of such Noteholder,
enforceable against such Noteholder in accordance with their terms, subject to
the Enforceability Exceptions.

 





 

 

d.             No Conflict; Required Filings and Consents.

 

(i)          Neither the execution, delivery or performance by such Noteholder
of this Agreement, nor the execution, delivery or performance by such Noteholder
of any Additional Agreements, nor the consummation of the transactions
contemplated hereby and thereby (including the exchange of the Exchange Notes),
shall: (i) conflict with or violate the Charter Documents of such Noteholder,
(ii) conflict with or violate applicable Law, (iii) require any consent,
approval, authorization or permit of, result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, give to any third party any rights of termination, amendment,
acceleration or cancellation under, or result in the creation of a Lien on the
1.5 Lien Notes, the Excess Notes, or any of the properties or assets of any of
such Noteholder pursuant to, any Contracts to which such Noteholder is bound,
except, with respect to clause (iii), as would not reasonably be expected to
prevent or materially delay the Closing or the performance by such Noteholder of
any of its obligations under this Agreement or any Additional Agreements.

 

(ii)         The execution and delivery of this Agreement and any Additional
Agreements, do not, and the performance of such Noteholder’s obligations
hereunder and thereunder, including the exchange of the Exchange Notes, will
not, require any consent, approval, authorization or permit of, or filing with
or notification to, any Governmental Entity.

 

e.             Transfer Restrictions. The Acquired Shares to be delivered
pursuant to this Agreement are intended to be exempt from registration pursuant
to Section 4(a)(2) of the Securities Act. Such Noteholder acknowledges and
agrees that (i) the Acquired Shares are “restricted securities” (as such term is
commonly used with regard to Federal and state securities Laws), (ii) the
Acquired Shares may not be offered or sold except pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and otherwise in accordance with applicable
state securities Laws and (iii) in connection with any transfer of the Acquired
Shares other than pursuant to an effective registration statement, Parent may
require the transferor thereof to provide to Parent documents or other support,
including, but not limited to, certain representations by such Noteholder,
reasonably requested by Parent, and a customary opinion of counsel experienced
in such matters and reasonably acceptable to Parent, which, for the avoidance of
doubt, may include opinions of in-house legal counsel reasonably acceptable to
Parent. Such Noteholder acknowledges and agrees that the Acquired Shares will
contain a legend in substantially the following form (and customary
corresponding instructions and stop-transfer orders will be made in the stock
transfer records, electronically or otherwise, for shares in book-entry form):

 





 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR PURSUANT TO THE SECURITIES OR “BLUE
SKY” LAWS OF ANY STATE. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, OR OTHERWISE ASSIGNED EXCEPT PURSUANT TO A REGISTRATION STATEMENT WITH
RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION REQUIREMENTS
OF SUCH ACT OR ANY APPLICABLE “BLUE SKY” LAWS.

 

f.              Ability to Bear Risk and Sophistication. Such Noteholder
understands that the Exchange Transactions and ownership and investment in the
Acquired Shares, involves substantial risk. Such Noteholder has such knowledge
and experience in financial and business matters, and its financial situation is
such, that it is capable of evaluating the merits and risks of its participation
in the Exchange Transactions and of bearing the economic risk of its investment
in the Acquired Shares (including the complete loss of such investment).

 

g.             Qualified Institutional Buyer or Institutional Accredited
Investor. Such Noteholder is a “qualified institutional buyer” within the
meaning of Rule 144A or an institutional accredited investor under the
Securities Act, and is acquiring the Acquired Shares for investment purposes and
solely for its account and not with a view to further distribution or resale in
violation of the Securities Act.

 

h.             No Brokers or Finders. Such Noteholder has not incurred nor
become liable for any broker’s commission or finder’s fee relating to the
transactions contemplated by this Agreement.

 

i.              Advice. Such Noteholder has completed its own independent
inquiry and has relied fully upon the advice of its own legal counsel,
accountant, financial and other advisors in determining the legal, tax,
financial and other consequences of this Agreement and the transactions
contemplated hereby and the suitability of this Agreement and the transactions
contemplated hereby for such Noteholder and its particular circumstances.

 

j.              Disclaimer of Other Warranties. Except for the representations
and warranties contained in Section 4 hereof, none of Acquisition Sub nor any
Affiliate or Representative of Acquisition Sub nor any other Person has made or
is making any representation or warranty of any kind or nature whatsoever, oral
or written, express or implied with respect to Acquisition Sub, this Agreement
or the transactions contemplated hereby or thereby and such Noteholder disclaims
any reliance on any representation or warranty of Acquisition Sub or any
Affiliate or Representative thereof except for the representations and
warranties expressly set forth in Section 4 hereof.

 

4.             Representations and Warranties of Acquisition Sub. Except as
disclosed in the Parent SEC Reports filed with the SEC prior to the date of this
Agreement (to the extent the qualifying nature of such disclosure is readily
apparent from the content of such Parent SEC Reports) excluding disclosures
referred to in “Forward Looking Statements”, “Risk Factors” and any other
disclosures therein to the extent they are related to forward-looking
statements, Acquisition Sub represents and warrants to the Noteholders as
follows:

 





 

 

a.             Organization and Qualification. Each of Parent and Acquisition
Sub is a corporation duly organized, validly existing and in good standing under
the Laws of the State of Delaware. Each of Parent and Acquisition Sub has the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being conducted, except as
would not be material to Parent and its Subsidiaries, taken as a whole. Each of
Parent and Acquisition Sub is in possession of all Approvals necessary to own,
lease and operate the properties it purports to own, operate or lease and to
carry on its business as it is now being conducted. Each of Parent and
Acquisition Sub is duly qualified or licensed to do business as a foreign
corporation or limited liability company and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its activities makes such qualification or licensing
necessary.

 

b.             Authority Relative to this Agreement. Acquisition Sub has the
requisite corporate power and authority to execute, deliver and perform this
Agreement and any Additional Agreements and to consummate the transactions
contemplated hereby and thereby, including the delivery of the Acquired Shares
to the Noteholders pursuant to this Agreement. The execution and delivery by
Acquisition Sub of this Agreement and any Additional Agreements, and the
consummation by Acquisition Sub of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary corporate action
on the part of Acquisition Sub, and no other proceedings on the part of
Acquisition Sub are necessary to authorize this Agreement or any Additional
Agreements or to consummate the transactions contemplated hereby and thereby,
other than approval of the Parent Stockholder Matters by the Requisite Parent
Stockholder Approval. This Agreement has been, and any Additional Agreements
shall be when delivered, duly and validly executed and delivered by Acquisition
Sub and, assuming the due authorization, execution and delivery thereof by the
other parties hereto and thereto, this Agreement constitutes, and such
Additional Agreements shall constitute when delivered, the legal and binding
obligations of Acquisition Sub, enforceable against Acquisition Sub in
accordance with their terms, subject to the Enforceability Exceptions.

 

c.             No Conflict; Required Filings and Consents.

 

(i)          Neither the execution, delivery or performance by Acquisition Sub
of this Agreement, nor the execution, delivery or performance by Acquisition Sub
or Parent of any Additional Agreements, nor (assuming approval of the Parent
Stockholder Matters is obtained by the Requisite Parent Stockholder Approval)
the consummation of the transactions contemplated hereby or thereby (including
the exchange of the Exchange Notes) shall: (i) conflict with or violate Parent’s
or Acquisition Sub’s Charter Documents, (ii) assuming that the consents,
approvals, orders, authorizations, registrations, filings or permits referred to
in Section 4.c(ii) are duly and timely obtained or made, conflict with or
violate applicable Law, (iii) result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or materially impair their respective rights or alter the rights or
obligations of any third party under, or give to others any rights of consent,
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien (other than any Permitted Lien) on any of the properties or
assets of Parent or any of its Subsidiaries pursuant to, any Parent Contracts,
except with respect to clauses (ii) or (iii), as would not individually or in
the aggregate, have a Parent Material Adverse Effect, or (iv) result in the
triggering, acceleration or increase of any payment to any Person pursuant to
any Parent Contract, including any “change of control” or similar provision.

 





 

 

(ii)         The execution and delivery by Acquisition Sub of this Agreement and
the execution and delivery by Acquisition Sub and Parent of any Additional
Agreements, do not, and the performance of Acquisition Sub’s obligations
hereunder and Parent’s and Acquisition Sub’s respective obligations thereunder,
as applicable, will not, require any consent, approval, authorization or permit
of, or filing with or notification to, any Governmental Entity, except (i) for
filings required with Nasdaq or the SEC with respect to the Transactions, (ii)
for applicable requirements, if any, of the Securities Act, the Exchange Act,
blue sky laws, and the rules and regulations thereunder, and appropriate
documents with the relevant authorities of other jurisdictions in which Parent
is qualified to do business, (iii) for the filing of any notifications required
under the HSR Act and the expiration of the required waiting period thereunder
and (iv) where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not, individually or in
the aggregate, reasonably be expected to have a Parent Material Adverse Effect,
or prevent consummation of the transactions contemplated hereby (including the
exchange of the Exchange Notes).

 

d.            Capitalization.

 

(i)          As of the date of this Agreement: (i) 1,000,000 shares of Parent
Preferred Stock are authorized and none are issued and outstanding; (ii)
100,000,000 shares of Parent Class A Common Stock are authorized and 20,800,000
are issued and outstanding; (iii) 10,000,000 shares of Parent Class B Common
Stock are authorized and 5,200,000 are issued and outstanding; (iv) 7,740,000
Private Placement Warrants are outstanding; and (v) 20,800,000 Public Warrants
are outstanding. All outstanding Parent Stock and Parent Warrants have been duly
authorized, validly issued, fully paid and are non-assessable and are not
subject to preemptive rights. All outstanding shares of capital stock of the
Subsidiaries of Parent are owned by Parent, or a direct or indirect wholly-owned
Subsidiary of Parent, free and clear of all Liens. Except for the Parent
Warrants, there are no outstanding options, warrants or other rights to
subscribe for, purchase or acquire from Parent or any of its Subsidiaries any
Parent Stock or other equity interests in Parent or securities convertible into
or exchangeable or exercisable for Parent Stock. Except as set forth in this
Section 4.d(i) and as contemplated by the Private Investment and the
Transactions, there are no: (A) securities of Parent or any Subsidiary of Parent
convertible into or exchangeable or exercisable for Parent Stock or other voting
securities of Parent or any Subsidiary of Parent, or (B) options, warrants,
calls, rights (including preemptive rights and registration rights), puts,
commitments or agreements to which Parent or any Subsidiary of Parent is a party
or by which it is bound in any case obligating Parent or any Subsidiary of
Parent to issue, deliver, sell, purchase, redeem or acquire, or cause to be
issued, delivered, sold, purchased, redeemed or acquired, additional shares of
capital stock or any other equity securities of Parent or of any Subsidiary of
Parent, or obligating Parent or any Subsidiary of Parent to grant, extend or
enter into any such option, warrant, call, right, commitment or agreement. There
are not any stockholder agreements, voting trusts, proxies or other agreements
or understandings to which Parent is a party or by which it is bound relating to
the voting of any equity securities of Parent.

 





 

 

(ii)         The authorized capital stock of Acquisition Sub consists of 100
shares of common stock, par value $0.01 per share (the “Acquisition Sub Common
Stock”). As of the date hereof, 100 shares of Acquisition Sub Common Stock are
issued and outstanding. All outstanding shares of Acquisition Sub Common Stock
have been duly authorized, validly issued, fully paid and are non-assessable and
are not subject to preemptive rights, and are held, directly or indirectly, by
Parent.

 

e.             Issuance of Shares. Subject to approval of the Parent Stockholder
Matters, the shares of Parent Class A Common Stock to be delivered by
Acquisition Sub in connection with the Exchange Transactions, upon issuance in
accordance with the terms of this Agreement, (i) will be duly authorized and
validly issued in compliance in all material respects with (A) applicable Law
and (B) all requirements set forth in Parent’s and Acquisition Sub’s respective
Charter Documents and (ii) will be fully paid and nonassessable, and will not be
subject to preemptive rights of any other shareholder of Parent and will be
capable of effectively vesting in the Noteholders title to the Acquired Shares,
free and clear of all Liens (other than Liens arising pursuant to applicable
securities Laws).

 

f.              Offering. Subject to the accuracy of each Noteholder’s
representations and warranties in Section 3.e, 3.f, 3.g and 3.i hereof, the
offer, exchange, purchase, delivery and issuance of the Acquired Shares to each
of the Noteholders constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act and will be issued in compliance
with all applicable federal and state securities Laws.

 

g.             No Solicitation. No form of general solicitation or advertising
(within the meaning of Regulation D under the Securities Act) has been or will
be used by Parent, Acquisition Sub or any of their respective Representatives in
connection with the offer or sale of any of the Shares, including, without
limitation, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

h.             Litigation. There are no Legal Proceedings pending or, to the
Knowledge of Acquisition Sub, threatened in writing against or otherwise
relating to Parent or any of its Subsidiaries, before any Governmental Entity.

 

i.              SEC Documents. Parent has timely filed and furnished all Parent
SEC Reports since its formation. The Parent SEC Reports were prepared in all
material respects in accordance with the requirements of the Securities Act and
the Exchange Act, as the case may be, and the rules and regulations thereunder,
and none of the Parent SEC Reports, as of their respective dates, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

j.              Disclaimer of Other Warranties. Except for the representations
and warranties contained in Section 3 hereof, none of the Noteholders nor any
Affiliate or Representative of the Noteholders nor any other Person has made or
is making any representation or warranty of any kind or nature whatsoever, oral
or written, express or implied with respect to the Noteholders, this Agreement
or the transactions contemplated hereby and Acquisition Sub (on behalf of itself
and each of its subsidiaries) disclaims any reliance on any representation or
warranty of any Noteholder or any Affiliate or Representative thereof except for
the representations and expressly set forth in Section 3 hereof.

 





 

 

5.             Covenants of Acquisition Sub, the Noteholders and Seller.

 

a.             Restrictions on Acquisition and Transfer. From the date hereof
until the earlier of (1) (x) the termination of this Agreement in accordance
with its terms if such termination is the result of any reason other than a
breach by Noteholder or (y) the three-month anniversary of the termination of
this Agreement in accordance with its terms if such termination is the result of
a breach by Noteholder and (2) the Closing, each Noteholder agrees that it shall
not, and it shall cause each of its Affiliates not to, except pursuant to the
terms of this Agreement, the 1.25 Lien Exchange Agreement or in respect of any
Permitted Lien, directly or indirectly (A) purchase, sell, deliver, transfer,
give, pledge, encumber, assign or otherwise dispose of or acquire, or enter into
any contract, option or other arrangement or understanding with respect to the
purchase, sale, delivery, transfer, gift, pledge, hypothecation, encumbrance,
assignment or other disposition or acquisition of (including by operation of
Law) any (i) 1.25 Lien Notes (or any rights or interests of any nature
whatsoever in or with respect to any 1.25 Lien Notes) other than any
transactions pursuant to any 1.25 Lien Note Purchase Agreement entered into
after the date hereof, (ii) 1.5 Lien Notes (or any rights or interests of any
nature whatsoever in or with respect to any 1.5 Lien Notes) or (iii) New
Subordinated Notes (or any rights or interests of any nature whatsoever in or
with respect to any New Subordinated Notes), or as to voting, agreeing or
consenting (or abstaining therefrom) with respect to any amendment to or waiver
of any terms of, or taking any other action whatsoever with respect to, the 1.25
Lien Notes, 1.5 Lien Notes, New Subordinated Notes and/or the Note Purchase
Agreements, or (B) agree (whether or not in writing) to take any of the actions
referred to in the foregoing clause (A) of this Section 5.a (collectively, a
“Transfer”); provided, that any Noteholder may Transfer any such 1.25 Lien
Notes, 1.5 Lien Notes and New Subordinated Notes, as applicable, to (I) any of
such Noteholder’s Affiliates or subsidiaries or to any fund or investment
account managed by (a) such Note Holder, (b) the same management company that
manages such Noteholder or (c) any Affiliate of such Noteholder or the
management company that manages such Noteholder, (II) any other Noteholder or
(III) any other “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act (provided, in each case, that the transferee of such
1.25 Lien Notes, 1.5 Lien Notes or New Subordinated Notes, as applicable,
evidences in a writing reasonably satisfactory to Parent such transferee’s
agreement to be bound by and subject to the terms and provisions hereof to the
same effect as such transferring Noteholder).

 

b.            Listing. Subject to the approval of the Parent Stockholder Matters
by the Requisite Parent Stockholder Approval, Acquisition Sub shall use its
commercially reasonable efforts to cause the shares of Parent Class A Common
Stock delivered in connection with the transactions contemplated hereby to be
approved for listing on Nasdaq at the Closing (the “Listing”).

 

c.            Payment of Expenses. Acquisition Sub shall pay or cause to be paid
Acquisition Sub’s fees, disbursements and expenses incurred in connection with
the delivery of the Acquired Shares, and the Noteholders shall pay or caused to
be paid the Noteholders’ fees, disbursements and expenses incurred in connection
with the Exchange Transactions, including the fees, disbursements and expenses
of their respective advisors, counsel, accountants and other experts. For the
avoidance of doubt, Acquisition Sub acknowledges and agrees that it will pay or
cause to be paid the following: (i) the fees, disbursements and expenses of
Acquisition Sub’s counsel and accountants in connection with preparation and
negotiation of this Agreement and any Additional Agreements and the delivery of
the Acquired Shares; (ii) all fees and expenses associated with the preparation,
filing and distribution of the Registration Statement for, and the holding of,
the Parent Special Meeting, (iii) all fees and expenses associated with the
Listing; and (iv) all other costs and expenses incident to the performance of
its obligations hereunder which are not otherwise specifically provided for in
this Section 5.c. Notwithstanding the foregoing, the Noteholders acknowledge and
agree that the Noteholders will pay or cause to be paid all of their respective
fees, disbursements and expenses incurred in connection with this Agreement and
any Additional Agreements, including all fees, disbursements and expenses of
counsel for and other advisers to the Noteholders in connection herewith.

 





 

 

d.             Note Purchase Agreements. Seller hereby waives and releases each
Noteholders’ transfer of Exchange Notes to Acquisition Sub pursuant to this
Agreement from the transfer restrictions contained in Section 7.2 of the Note
Purchase Agreements.

 

6.             Conditions to Closing.

 

a.             The obligation of each Party to effect the Exchange Transactions,
and to execute and deliver documents, at the Closing is subject to the
satisfaction at or prior to the Closing of the following conditions: all
conditions precedent to the Acquisition and the other transactions contemplated
by the Purchase Agreement shall have been satisfied or waived and all deliveries
and actions to occur in connection with the consummation of the Acquisition
pursuant to the Purchase Agreement shall have been completed.

 

b.             The obligation of the Noteholders to effect the Exchange
Transactions, and to execute and deliver (or cause to be executed and delivered)
documents, at the Closing is subject to the satisfaction at or prior to the
Closing of the following conditions:

 

(i)          each representation and warranty of Acquisition Sub contained in
Section 4 of this Agreement shall have been true and correct (without regard to
any materiality or similar qualifier contained therein) as of the date of this
Agreement and on and as of the Closing Date (except for any representations and
warranties made as of an earlier date, which shall be true and correct as of the
specified date) with the same force and effect as if made on the Closing Date,
in each case, except for such failure to be true and correct as would not
reasonably be expected to have a Parent Material Adverse Effect;

 

(ii)         Acquisition Sub shall have performed or complied with all
agreements and covenants required by this Agreement to be performed or complied
with by Acquisition Sub on or prior to the Closing Date, in each case in all
material respects;

 

(iii)        Acquisition Sub shall have delivered a certificate signed on behalf
of Acquisition Sub by an authorized officer of Acquisition Sub in the form
attached hereto as Exhibit B; and

 





 

 

(iv)        no Parent Material Adverse Effect with respect to Parent or
Acquisition Sub shall have occurred since the date of this Agreement.

 

(v)         The conditions set forth in Sections 6.1 (other than Sections 6.1(a)
(solely as such condition relates to clauses (v) and (vi) of the definition of
“Parent Stockholder Matters”), 6.1(b) and 6.1(h)), 6.2(c), 6.2(d), 6.2(e),
6.2(f), 6.3(c) and 6.3(e) of the Purchase Agreement shall have been satisfied.

 

(vi)        No amendment, waiver or modification of the provisions of the
Purchase Agreement (since the time such agreement was executed on January 13,
2020) that would reasonably be expected to be material and adverse to the
interests of the Noteholders have been made without the Noteholders’ written
consent (it being understood that, without limitation, any amendment of the
provisions of the Purchase Agreement specified in Section 6.b.v (or any defined
terms used in connection with such provisions), any amendment or waiver of
compliance with Section 5.27 of the Purchase Agreement or any amendment to
reduce the aggregate purchase price or change the form of consideration payable
pursuant to the Purchase Agreement shall be deemed material and adverse to the
interests of the Noteholders).

 

c.             The obligation of Acquisition Sub to effect the Exchange
Transactions, and to execute and deliver documents, at the Closing is subject to
the satisfaction or waiver by Acquisition Sub in its sole discretion at or prior
to the Closing of the following additional conditions:

 

(i)          (A) the representations and warranties of the 1.5 Lien Noteholders
and New Subordinated Noteholders set forth in Sections 3.a and 3.b,
respectively, shall be true and correct (without regard to any materiality or
similar qualifier contained therein) in all respects, as of the date of this
Agreement and on and as of the Closing Date and (B) each other representation
and warranty of the Noteholders contained in Section 3 of this Agreement shall
have been true and correct (without regard to any materiality or similar
qualifier contained therein) as of the date of this Agreement and on and as of
the Closing Date (except for any representations and warranties made as of an
earlier date, which shall be true and correct as of the specified date) with the
same force and effect as if made on the Closing Date, in each case, in all
material respects;

 

(ii)         each Noteholder shall have delivered to Acquisition Sub, in
accordance with Section 2.b hereof, each of the items required to be delivered
by such Noteholder pursuant to Section 2.b;

 

(iii)        each Noteholder shall have delivered a certificate signed on behalf
of such Noteholder by an authorized officer thereof in the form attached hereto
as Exhibit C; and

 

(iv)        each Noteholder shall have performed or complied with all agreements
and covenants required by this Agreement to be performed or complied with by
such Noteholder on or prior to the Closing Date, in each case in all material
respects.

 





 

 

7.             Termination.

 

a.             This Agreement and the rights and obligations of the Parties
shall automatically terminate and be of no further force and effect upon the
termination of the Purchase Agreement in accordance with its terms without any
action by the Parties.

 

b.             Effect of Termination. In the event of termination of this
Agreement by any Party as provided in this Section 7, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any Party (or any other person) with respect to this Agreement or the
transactions contemplated in this Agreement or any Additional Agreement;
provided, however, that notwithstanding the foregoing, (a) no such termination
shall relieve a Party from any breach by such Party prior to such termination
and (b) the provisions of Section 3.i, Section 4.j, this Section 7.b and
Section 8 (other than Section 8.p, and Section 8.q) shall survive such
termination.

 

8.             Miscellaneous.

 

a.             Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by a nationally
recognized courier service guaranteeing overnight delivery, or sent via email to
the Parties at the following addresses:

 

  if to Acquisition Sub, to:         c/o Mudrick Capital Acquisition Corporation
    527 Madison Avenue, 6th Floor     New York, NY 10022     Attention: John
O’Callaghan     Telephone: (646) 747-9500     Email:
JOCallaghan@mudrickcapital.com       with a copy to:         Weil, Gotshal &
Manges LLP     767 Fifth Avenue     New York, NY 10153     Attention: Jaclyn L.
Cohen     Telephone: (212) 310-8891     Email: jackie.cohen@weil.com       if to
any Noteholder, to the address for notice set forth on Schedule C hereto,      
  with a copy to:           King & Spalding LLP     Attention: Zach Cochran    
Telephone: (404) 572-2784     Email: zcochran@kslaw.com       and

 





 

 

  Neal, Gerber & Eisenberg LLP   2 N. LaSalle Street, Suite 1700   Chicago, IL
60602   Attention: David S. Stone   Telephone: 312-269-8411   Email:
dstone@nge.com

 

Unless otherwise specified herein, such notices or other communications will be
deemed given (a) on the date delivered, if delivered personally, (b) one (1)
Business Day after being sent by a nationally recognized overnight courier
guaranteeing overnight delivery and (c) on the date delivered, if delivered by
email. Each of the Parties will be entitled to specify a different address by
delivering notice as aforesaid to each of the other Parties.

 

b.             Interpretation. The words “hereof,” “herein,” “hereinafter,”
“hereunder,” and “hereto” and words of similar import refer to this Agreement as
a whole and not to any particular section or subsection of this Agreement and
reference to a particular section of this Agreement will include all subsections
thereof, unless, in each case, the context otherwise requires. The definitions
of the terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context shall require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. When a reference is made in
this Agreement to an Exhibit, such reference shall be to an Exhibit to this
Agreement unless otherwise indicated. When a reference is made in this Agreement
to Sections or subsections, such reference shall be to a Section or subsection
of this Agreement unless otherwise indicated. Unless otherwise indicated, the
words “include,” “includes” and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation.” The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Reference to the
subsidiaries of an entity shall be deemed to include all direct and indirect
subsidiaries of such entity. The word “or” shall be disjunctive but not
exclusive. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded
and if the last day of such period is a non-Business Day, the period in question
shall end on the next succeeding Business Day. References to a particular
statute or regulation shall be deemed to include all rules and regulations
thereunder and any predecessor or successor statute, rule, or regulation, in
each case, as amended or otherwise modified from time to time. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

c.             Counterparts; Electronic Delivery. This Agreement and each other
document executed in connection with the transactions contemplated hereby, and
the consummation thereof, may be executed in one or more counterparts, all of
which shall be considered one and the same document and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that all Parties need not
sign the same counterpart. Delivery by electronic transmission to counsel for
the other Parties of a counterpart executed by a Party shall be deemed to meet
the requirements of the previous sentence.

 





 

 

d.             Entire Agreement; Third Party Beneficiaries. This Agreement and
the documents and instruments and other agreements among the Parties as
contemplated by or referred to herein, including the Exhibits and Schedules
hereto (i) constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof; and (ii) are not intended to confer upon any other Person other than the
Parties any rights or remedies.

 

e.             Severability. In the event that any term, provision, covenant or
restriction of this Agreement, or the application thereof, becomes or is
declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect and the application of such term, provision, covenant or restriction to
other persons or circumstances will be interpreted so as reasonably to effect
the intent of the Parties. The Parties further agree to replace such void or
unenforceable term, provision, covenant or restriction of this Agreement with a
valid and enforceable term, provision, covenant or restriction that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable term, provision, covenant or restriction.

 

f.              Other Remedies; Specific Performance. Except as otherwise
provided herein, prior to the Closing, any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by Law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy. The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the Parties shall be entitled to enforce specifically the terms and
provisions hereof in the Chosen Courts and immediate injunctive relief to
prevent breaches of this Agreement, without the necessity of proving the
inadequacy of money damages as a remedy and without bond or other security being
required, this being in addition to any other remedy to which they are entitled
at law or in equity. Each of the Parties hereby acknowledges and agrees that it
may be difficult to prove damages with reasonable certainty, that it may be
difficult to procure suitable substitute performance, and that injunctive relief
and/or specific performance will not cause an undue hardship to the Parties.
Each of the Parties hereby further acknowledges that the existence of any other
remedy contemplated by this Agreement does not diminish the availability of
specific performance of the obligations hereunder or any other injunctive
relief. Each Party hereby further agrees that in the event of any action by any
other Party for specific performance or injunctive relief, it will not assert
that a remedy at law or other remedy would be adequate or that specific
performance or injunctive relief in respect of such breach or violation should
not be available on the grounds that money damages are adequate or any other
grounds.

 

g.             Governing Law. This Agreement and each other document executed in
connection with the transactions contemplated hereby, and the consummation
thereof, and any action, suit, dispute, controversy or claim arising out of this
Agreement and each other document executed in connection with the transactions
contemplated hereby, and the consummation thereof, or the validity,
interpretation, breach or termination of this Agreement and each other document
executed in connection with the transactions contemplated hereby, and the
consummation thereof, shall be governed by and construed in accordance with the
internal law of the State of Delaware regardless of the law that might otherwise
govern under applicable principles of conflicts of law thereof.

 





 

 

h.             Consent to Jurisdiction; Waiver of Jury Trial. Each of the
Parties irrevocably consents to the exclusive jurisdiction and venue of the
Chosen Courts in connection with any matter based upon or arising out of this
Agreement and each other document executed in connection with the transactions
contemplated hereby, and the consummation thereof, agrees that process may be
served upon them in any manner authorized by the laws of the State of Delaware
for such Persons and waives and covenants not to assert or plead any objection
which they might otherwise have to such manner of service of process. Each Party
may do so only if he, she or it hereby waives, and shall not assert as a defense
in any legal dispute, that (i) such Person is not personally subject to the
jurisdiction of the Chosen Courts for any reason, (ii) such Legal Proceeding may
not be brought or is not maintainable in the Chosen Courts, (iii) such Person’s
property is exempt or immune from execution, (iv) such Legal Proceeding is
brought in an inconvenient forum or (v) the venue of such Legal Proceeding is
improper. Each Party hereby agrees not to commence or prosecute any such action,
claim, cause of action or suit other than before the Chosen Courts, nor to make
any motion or take any other action seeking or intending to cause the transfer
or removal of any such action, claim, cause of action or suit to any court other
than the Chosen Courts, whether on the grounds of inconvenient forum or
otherwise. Each Party hereby consents to service of process in any such
proceeding in any manner permitted by Delaware law, and further consents to
service of process by nationally recognized overnight courier service
guaranteeing overnight delivery, or by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 8.a.
Notwithstanding the foregoing in this Section 8.h, a Party may commence any
action, claim, cause of action or suit in a court other than the Chosen Courts
solely for the purpose of enforcing an order or judgment issued by the Chosen
Courts. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH OF THE PARTIES MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS AGREEMENT AND EACH OTHER DOCUMENT
EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE
CONSUMMATION THEREOF, AND FOR ANY COUNTERCLAIM RELATING THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH
LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY
SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE CONSUMMATION THEREOF.
FURTHERMORE, NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A
SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE
WAIVED.

 

i.              Rules of Construction. Each of the Parties agrees that it has
been represented by independent counsel of its choice during the negotiation and
execution of this Agreement and each Party and its counsel cooperated in the
drafting and preparation of this Agreement and the documents referred to herein
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 





 

 

j.              Assignment. No Party may assign, directly or indirectly,
including by operation of Law, either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other Parties. Subject to the first sentence of this Section 8.j, this Agreement
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns.

 

k.             Amendment. This Agreement may be amended by the Parties at any
time by execution of an instrument in writing signed on behalf of each of the
Parties. Notwithstanding the foregoing, Schedule B shall be amended by the
Company prior to Closing to reflect any additional 1.25 Lien Notes being issued
to any New Subordinated Noteholder after the date hereof, and no consent from
any party hereto shall be required to effect any such amendment to Schedule B.

 

l.              Extension; Waiver. At any time prior to the Closing, the
Noteholders, on the one hand, and Acquisition Sub, on the other hand, may, to
the extent not prohibited by applicable Law, (i) extend the time for the
performance of any of the obligations or other acts of the other, (ii) waive any
inaccuracies in the representations and warranties made to such other Party or
Parties contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions for the benefit
of such Party or Parties contained herein. Any agreement on the part of a Party
or Parties to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such Party or Parties. Delay in
exercising any right under this Agreement shall not constitute a waiver of such
right.

 

m.            Currency. All references to currency amounts in this Agreement
shall mean United States dollars.

 

n.             No Recourse. No Person who is not a Party, including any current,
former or future director, officer, employee, consultant, incorporator, partner,
manager, stockholder (including the Seller Stockholders), member, Affiliate,
agent, attorney, representative or assignee of, and any financial advisor or
lender to, any Party, or any current, former or future director, officer,
employee, consultant, incorporator, partner, manager, stockholder, member,
Affiliate, agent, attorney, representative or assignee of, and any financial
advisor or lender to, any of the foregoing (collectively, the “Nonparty
Affiliates”), shall have any liability (whether in contract or in tort, in law
or in equity, or granted by statute) for any claims, causes of action,
obligations, or liabilities arising under, out of, in connection with, or
related in any manner to this Agreement and the transactions contemplated
hereby, or based on, in respect of, or by reason of this Agreement and the
transactions contemplated hereby or the negotiation, execution, performance, or
breach thereof, and, to the maximum extent permitted by applicable Law, each
Party hereby waives and releases all such liabilities, claims, causes of action,
and obligations against any such Nonparty Affiliates. Without limiting the
foregoing, to the maximum extent permitted by applicable Law, (i) each Party
hereby waives and releases any and all rights, claims, demands, or causes of
action that may otherwise be available at law or in equity, or granted by
statute, to avoid or disregard the entity form of a Party or otherwise impose
liability of a Party on any Nonparty Affiliate, whether granted by statute or
based on theories of equity, agency, control, instrumentality, alter ego,
domination, sham, single business enterprise, piercing the veil, unfairness,
undercapitalization, or otherwise, and (ii) each Party disclaims any reliance
upon any Nonparty Affiliates with respect to the performance of this Agreement
or any representation or warranty made in, in connection with, or as an
inducement to this Agreement.

 





 

 

o.             Certain Definitions. The following terms, as used in this
Agreement, shall have the meanings as set forth below:

 

(i)           “Additional Agreements” shall mean, with respect to a Party, all
agreements, documents, instruments and certificates entered into or to be
entered into by such Party in connection with this Agreement and any and all
exhibits and schedules thereto.

 

(ii)          “Affiliate” or “Affiliated” shall have the meaning ascribed to
such term in the Purchase Agreement; provided, however, that Parent and
Acquisition Sub shall not be deemed an Affiliate of any Noteholder.

 

(iii)         “Beneficial Owner” has the meaning assigned to such term in
Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The term
“Beneficially Owned” has a corresponding meaning.

 

p.             Adjustments; fractional shares. The number of shares of Parent
Class A Common Stock constituting the Acquired Shares to be delivered hereunder
in connection with the exchange of the Exchange Notes shall be adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Parent Class A Common Stock), extraordinary cash dividend, share capitalization,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change with respect to the Parent Class A Common Stock
occurring on or after the date hereof until the Effective Time. No fractional
shares of Parent Class A Common Stock shall be issued or delivered pursuant to
the consummation of the transactions contemplated hereby. In lieu of any such
fractional shares otherwise issuable or deliverable to the Noteholders
hereunder, the Noteholders shall be entitled to an amount in cash, without
interest, rounded up to the nearest cent, equal to the product of (i) the amount
of the fractional share interest in a share of Parent Class A Common Stock to
which such holder is entitled under Section 1 and Section 2 hereof (or would be
entitled but for this Section 8.p) after aggregating all such fractional share
interests for a given holder, multiplied by (ii) $10.00.

 

q.             Further Assurances. From time to time, as and when requested by
the Noteholders, on the one hand, and Acquisition Sub, on the other hand, the
other Party or Parties will execute and deliver, or cause to be executed and
delivered, all such documents and instruments as may be reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 





 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 





  MUDS ACQUISITION SUB, INC.               By: /s/ Jason Mudrick     Name: Jason
Mudrick     Title:President

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 

 

 





 

  HYCROFT MINING CORPORATION, as Seller         By: /s/ Stephen M. Jones    
Name: Stephen M. Jones     Title: Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 



 

 

 



  HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P., as a Noteholder         By:
Highbridge Capital Management, LLC,   its Trading Manager               By: /s/
Jonathan Segal     Name: Jonathan Segal     Title: Managing Director            
  HIGHBRIDGE MSF INTERNATIONAL, LTD, as a Noteholder       By: Highbridge
Capital Management, LLC,   its Trading Manager               By: /s/ Jonathan
Segal     Name: Jonathan Segal     Title: Managing Director

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 

 

 



  

  Aristeia Capital, LLC,   as investment advisor for the following investment
funds, which are Noteholders:         ARISTEIA MASTER LP         By: Aristeia
Capital, LLC         By: /s/ Robert Lynch     Name: Robert Lynch     Title:
Manager         By: /s/ Robert Lynch     Name: Robert Lynch     Title: Manager

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 



 

 

  

  BOSTON PATRIOT BATTERYMARCH ST LLC,   as a Noteholder         By: Mudrick
Capital Management, L.P.,   its investment manager               By: /s/ Glenn
Springer     Name: Glenn Springer     Title: Chief Financial Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 

 

 



  

  MUDRICK DISTRESSED OPPORTUNITY SPECIALTY FUND, L.P.,   as a Noteholder        
By: Mudrick Capital Management, L.P.,   its investment manager               By:
/s/ Glenn Springer     Name: Glenn Springer     Title: Chief Financial Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 

 

 



 

  MUDRICK DISTRESSED OPPORTUNITY DRAWDOWN FUND, L.P.,   as a Noteholder        
By: Mudrick Capital Management, L.P.,   its investment manager               By:
/s/ Glenn Springer     Name: Glenn Springer     Title: Chief Financial Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 

 

 



 

  MUDRICK DISTRESSED OPP FD GLOBAL LP,   as a Noteholder         By: Mudrick
Capital Management, L.P.,   its investment manager               By: /s/ Glenn
Springer     Name: Glenn Springer     Title: Chief Financial Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 



 

 

  

  BLACKWELL PARTNERS LLC – SERIES A,   as a Noteholder         By: Mudrick
Capital Management, L.P.,   its investment manager               By: /s/ Glenn
Springer     Name: Glenn Springer     Title: Chief Financial Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 

 

 





 

  MERCER QIF FUND PLC,   as a Noteholder         By: Mudrick Capital Management,
L.P.,   its investment manager               By: /s/ Glenn Springer     Name:
Glenn Springer     Title: Chief Financial Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 

 

 



 

  WBOX 2015-5 LTD.,   as a Noteholder               By: /s/ Mark M. Strefling  
  Name: Mark M. Strefling     Title: Director

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]

 



 

 

 



  WOLVERINE FLAGSHIP FUND TRADING LIMITED,   as a Noteholder         By:
Wolverine Asset Management, LLC,   its investment manager               By: /s/
Kenneth L. Nadel     Name: Kenneth L. Nadel     Title: Chief Operating Officer

 

[SIGNATURE PAGE TO EXCHANGE AGREEMENT]



 



 

 

 

 Schedule A

 

Noteholder  Principal
Amount of
1.5 Lien Notes Beneficially
Owned1  Aristeia Master LP  $14,783,381  Highbridge MSF International Ltd. 
$14,730,129  Highbridge Tactical Credit Master Fund, L.P.  $7,220,287  Mudrick
Distressed Opportunity Drawdown Fund, L.P.  $4,195,671  Mudrick Distressed
Opportunity Fund Global, L.P.  $32,182,464  Blackwell Partners LLC – Series A 
$8,554,838  Boston Patriot Batterymarch St LLC  $6,833,737  Mudrick Distressed
Opportunity Specialty Fund, L.P.  $1,689,612  Mercer QIF Fund PLC  $1,190,445 
WBox 2015-5 Ltd.  $38,501,190  Wolverine Flagship Fund Trading Limited 
$7,168,119 

 

--------------------------------------------------------------------------------

1 Principal amount as of January 13, 2020. To be updated at closing.

 



 

 

  

Schedule B

 

Noteholder 

 

 

Principal Amount of
New Subordinated
Notes to be
Beneficially Owned2

  

Principal Amount
of Assumed New
Subordinated
Notes to be
Beneficially
Owned3

   Principal
Amount of
Excess Notes to
be Beneficially
Owned4  Aristeia Master LP  $8,373,833   $8,373,833   $0  Highbridge MSF
International Ltd.  $8,443,328   $8,443,328   $0  Highbridge Tactical Credit
Master Fund, L.P.  $3,990,181   $3,990,181   $0  Mudrick Distressed Opportunity
Drawdown Fund, L.P.  $4,968,629   $4,968,629   $0  Mudrick Distressed
Opportunity Fund Global, L.P.  $12,140,130   $12,140,130   $0  Blackwell
Partners LLC – Series A  $4,311,103   $4,311,103   $0  Boston Patriot
Batterymarch St LLC  $5,691,316   $5,691,316   $0  Mudrick Distressed
Opportunity Specialty Fund, L.P.  $1,176,016   $1,176,016   $0  Mercer QIF Fund
PLC  $2,666,685   $2,666,685   $0  WBOX 2015-5 LTD.  $21,808,456   $21,808,456  
$0  WFF Cayman II Ltd.  $4,060,278   $4,060,278   $0 

  

--------------------------------------------------------------------------------



2 Calculated as of Monday January 13, 2020. To be updated prior to Closing.



3 Calculated as of Monday January 13, 2020. To be updated prior to Closing. 

4 Calculated as of Monday January 13, 2020. To be updated prior to Closing.

 



 

 

 



Schedule C

 

Seller Stockholder Name

 

Addresses for Notice

 

Aristeia Master LP

c/o Aristeia Capital

One Greenwich Plaza, 3rd Floor

Greenwich, CT 06830

Attn: Robert Lynch; Andrew David

Email: lynch@aristeiacapital.com; andrew.david@aristeiacapital.com

Fax: 212-842-8901

Highbridge MSF International Ltd.

c/o Highbridge Capital Management LLC

277 Park Avenue, 23rd Floor

New York, NY 100172

Attn: Glynnis Kelly

Email:glynnis.kelly@highbridge.com; mo-us@highbridge.com

Highbridge Tactical Credit Master Fund, L.P.

c/o Highbridge Capital Management LLC

277 Park Avenue, 23rd Floor

New York, NY 100172

Attn: Glynnis Kelly

Email:glynnis.kelly@highbridge.com; mo-us@highbridge.com

Mudrick Distressed Opportunity Drawdown Fund, L.P.

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: David Kirsch

Email: dkirsch@mudrickcapital.com

Mudrick Distressed Opportunity Fund Global, L.P.

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: David Kirsch

Email: dkirsch@mudrickcapital.com

Blackwell Partners LLC – Series A

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: David Kirsch

Email: dkirsch@mudrickcapital.com

Boston Patriot Batterymarch St LLC

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: David Kirsch

Email: dkirsch@mudrickcapital.com

Mudrick Distressed Opportunity Specialty Fund, L.P.

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: David Kirsch

Email: dkirsch@mudrickcapital.com

Mercer QIF Fund PLC

527 Madison Avenue, 6th Floor

New York, NY 10022

Attn: David Kirsch

Email: dkirsch@mudrickcapital.com

WBox 2015-5 Ltd.

3033 Excelsior Boulevard, Suite 500

Minneapolis, MN 55416

Attn: Jacob Mercer, Andrew Thau

Email: WHB_LoanDocsHedgeFund_Dist@Whiteboxadvisors.com;

HS_WhiteboxBankDebt@hedgeserv.com

Fax: 612-355-2198; 646-753-8167

Wolverine Flagship Fund Trading Limited

c/o Wolverine Asset Management, LLC

175 W. Jackson Blvd., Suite 340

Chicago, IL 60604

Attn: Kenneth L. Nadel

Email: notices@wolvefunds.com

Fax: 312-884-4401

WFF Cayman II Ltd.

c/o Wolverine Asset Management, LLC

175 W. Jackson Blvd., Suite 340

Chicago, IL 60604

Attn: Kenneth L. Nadel

Email: notices@wolvefunds.com

Fax: 312-884-4401

 



 

 

 

Exhibit A

 

Form of Purchase Agreement

 

See Exhibit 2.1 to the Current Report on Form 8-K.

 



 

 

 

Exhibit B

 

Acquisition Sub Closing Certificate

 

Form of

OFFICER’S CERTIFICATE
of
MUDS Acquisition Sub, Inc.

 

[●], 2020

 

This Officer’s Certificate (this “Certificate”) is delivered by MUDS Acquisition
Sub, Inc., a Delaware corporation (the “Company”) and an indirect, wholly-owned
subsidiary of Mudrick Capital Acquisition Corporation, a Delaware corporation
(“Parent”), to each of the entities (each, a “Noteholder” and collectively, the
“Noteholders”) listed on Schedule A and Schedule B attached to that certain
Exchange Agreement, dated January 13, 2020 (the “Exchange Agreement”), by and
between the Company and the Noteholders, pursuant to Section 6.b.(iii) of that
the Exchange Agreement. Capitalized terms used herein, and not otherwise defined
herein, have the respective meanings given to such terms in the Exchange
Agreement.

 

The undersigned officer of the Company hereby certifies on behalf of the
Company, solely in his capacity as an authorized officer of the Company, and not
in any individual capacity, as follows:

 

1.Each representation and warranty of the Company contained in Section 4 of the
Exchange Agreement was true and correct (without regard to any materiality or
similar qualifier contained therein) as of the date of the Exchange Agreement
and is true and correct on and as of the Closing Date (except for any
representations and warranties made as of an earlier date, which are true and
correct as of the specified date) with the same force and effect as if made on
the Closing Date, in each case, except for such failure to be true and correct
as would not reasonably be expected to have a Parent Material Adverse Effect.

 

2.The Company has performed or complied with all agreements and covenants
required by the Exchange Agreement to be performed or complied with by the
Company on or prior to the Closing Date, in each case in all material respects.

 

3.No Parent Material Adverse Effect with respect to Parent or the Company has
occurred since the date of the Exchange Agreement.


 



 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Company as of the date first stated above.

 

 



  MUDS Acquisition Sub, Inc.               By:           Name:     Title:  

 



 

 

 

Exhibit C

 

Noteholders Closing Certificate

 

Form of

OFFICER’S CERTIFICATE
of
[●]

 

 

[●], 2020

 

This Officer’s Certificate (this “Certificate”) is delivered by [●], a [state]
[entity type] (the “Noteholder”), to MUDS Acquisition Sub, Inc., a Delaware
corporation (the “Company”), pursuant to Section 6.c.(iii) of that certain
Exchange Agreement, dated January 13, 2020 (the “Exchange Agreement”), by and
between the Company, the Noteholder and the other noteholders party thereto.
Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings given to such terms in the Exchange Agreement.

 

The undersigned hereby certifies, solely in [his/her] capacity as an authorized
officer of the Noteholder, and not in any individual capacity, as follows:

 

4.The representations and warranties of the Noteholder set forth in Sections 3.a
and 3.b of the Exchange Agreement, respectively, are true and correct (without
regard to any materiality or similar qualifier contained therein) in all
respects, as of the date of the Exchange Agreement and on and as of the Closing
Date and (B) each other representation and warranty of the Noteholders contained
in Section 3 of the Exchange Agreement was true and correct (without regard to
any materiality or similar qualifier contained therein) as of the date of the
Exchange Agreement and is true and correct on and as of the Closing Date (except
for any representations and warranties made as of an earlier date, which are
true and correct as of the specified date) with the same force and effect as if
made on the Closing Date, in each case, in all material respects.

 

5.The Noteholder has performed or complied with all agreements and covenants
required by the Exchange Agreement to be performed or complied with by such
Noteholder on or prior to the Closing Date, in each case in all material
respects.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Noteholder as of the date first stated above.

 

 

  [●]               By:           Name:     Title:  

 



 



 



 